DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ratchet like mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 39 -58, the phrase "pawl like member" and “ratchet like mechanism” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore, the phrases are relative terms which renders the claim indefinite. The term “pawl like and ratchet like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 40, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ratchet like mechanism” in claims 39-58.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means in claim 52.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velie (U.S. patent No. 593,256, as cited by A[[licant).
As for Claim 39, Velie discloses a fastener comprising at least one through going passageway (passage for rope 5) and at least one pawl like member (3), the pawl like member projecting into the passageway (see Fig. 2) and being hinged for rotation about an axis (hinged at axis defined at pivot 4) and comprising a spiral shaped contact face (contact face of 3) formed about the axis that is arranged to be exposed to the passageway (see Fig. 2),
the fastener further comprising a toggle (end of 3 outside of plates 1) and a ratchet like mechanism (6) at least part of which is comprised in the toggle, the toggle being fixed to the pawl like member (see Fig. 2) for assisting in rotating the pawl like member about the axis, and the ratchet like mechanism when activated permits rotation of the pawl like member in substantially only one direction about the axis (see lines 62-82), wherein the toggle being arranged to resiliently flex in order to urge the ratchet like mechanism to a substantial non-activated state permitting rotation of the pawl like member in both clock- wise and counter clock-side directions about the axis (see lines 62-82).
40. (New) The fastener of claim 39 and being for receiving an elongated strip of material, for example a cable, within the through-going passageway (Applicant fails to positively claim the elongated strip of material.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  See also, Fig. 2).
41. (New) The fastener of claim 40 and being arranged to connect to an end portion of the elongated strip of material (see Fig. 2).

42. (New) A method for fastening comprising the steps of:
providing a fastener that comprises at least one through-going passageway and at least one pawl like member projecting into the passageway (see Figs. 1-3),
wherein the fastener further comprising:
a toggle that is fixed to the pawl like member for assisting in rotating the pawl like member about the axis (see Figs. 1-3), and
a ratchet like mechanism that when activated permits rotation of the pawl like member in substantially only one direction about the axis, wherein part of the ratchet like mechanism is comprised in the toggle, and wherein the toggle being arranged to resiliently flex in order to urge the ratchet like mechanism to a substantial non-activated state permitting rotation of the pawl like member in both clock- wise and counter clock-side directions about the axis (see Figs. 1-3 and lines 62-82).
43. (New) The method of claim 42, wherein the paw] like member being hinged for rotation about an axis and comprises a spiral shaped contact face formed about the axis that is arranged to be exposed to the passageway (see Fig. 2).
 44. (New) The method of claim 42 and being for receiving an elongated strip of material, for example a cable, within the through-going passageway (see Fig. 2).
As for Claim 45, Velie discloses a fastener (1) comprising at least one through-going passageway and at least one pawl like member (3) projecting into the passageway, the pawl like member being hinged for rotation about an axis and comprising a spiral shaped contact face formed about the axis that is arranged to be exposed to the passageway (see Fig. 2),	
the fastener further comprising a toggle (tip end of 3) fixed to the pawl like member for assisting in rotating the pawl like member about the axis, wherein in an un-flexed state of the toggle the pawl like member can be rotated in only one direction about the axis, and in a flexed state of the toggle the pawl like member can be rotated in both clock-wise and counter clock-side directions about the axis (see lines 62-82).
46. (New) The fastener of claim 45 and comprising a ratchet like mechanism (6) which in the un-flexed state of the toggle permits the rotation of the pawl like member in only the one direction about the axis (see Figs. 1-4).
47. (New) The fastener of claim 46, wherein part of the ratchet like mechanism is comprised in the toggle (see Figs. 1-3).
48. (New) The fastener of claim 46, wherein the toggle is arranged to resiliently flex to the flexed state where the ratchet like mechanism is urged to a substantial non-activated state that permits the rotation of the pawl like member in both the clock-wise and counter clock-side directions about the axis (see Figs. 1-3).
49. (New) The fastener of claim 45 and being arranged to receive in the at least one through-going passageway an elongated strip of material, and the at least one pawl like member projecting into the passageway for engaging the elongated strip of material (see Figs. 1-3).
50. (New) The fastener of claim 45, wherein the pawl like member is configured to engage the elongated strip of material in a ratchet-like engagement substantially preventing it from being pulled back out of the passageway (see figs. 1-3).
51. (New) The fastener of claim 50, wherein the passageway extends between incoming and outgoing openings and opens out of the fastener via these openings, and the ratchet-like engagement is configured to occur to a greater extent when the elongated strip of material enters the passageway via the incoming opening than via the outgoing opening (see Fig. 2).
52. (New) The fastener of claim 51 and comprising means (interior wall which defines the passage, see Fig. 2)) located in the passageway other than the pawl like member for engaging the cable.
53. (New) The fastener of claim 52, wherein the means are located opposite to the pawl like member so that an elongated strip of material entering the passageway is located therebetween (see Fig. 2).
54. (New) The fastener of claim 53, wherein the pawl like member comprises a base (base of 3) for connecting to a remainder portion of the fastener, and the pawl like member is configured to at least partially pivot about the base (see Figs. 2-4).
55. (New) The fastener of claim 54, wherein an elongated strip of material (5) passing via the passageway and meeting the pawl like member is configured to pivot the pawl like member generally about the base (see Figs. 1-4 and lines 62-82).

56. (New) The fastener of claim 45, wherein the contact face of the pawl like member curves in a plane orthogonal to the axis and winds about the axis at a continuously increasing radial distance from the axis (see Fig. 2).
57. (New) The fastener of claim 56, wherein rotation of the pawl like member in one direction about the axis is arranged to expose towards the passageway portions of the contact face that project further into the passageway (see Fig. 2).
58. (New) The fastener of claim 45 wherein the elongated strip of material is a cable, possibly a clothesline cable (see Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677